United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-10606
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MATTHEW WILLIAM PHILLIPS,

                                      Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                     USDC No. 4:03-CR-142-ALL-A
                        --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Matthew William Phillips appeals the sentence imposed

following the revocation of his supervised release after his

conviction for accessory after the fact to possession of stolen

firearms.   This court must examine the basis of its jurisdiction

on its own motion if necessary.     Mosley v. Cozby, 813 F.2d 659,

660 (5th Cir. 1987).    Article III, § 2, of the Constitution

limits federal court jurisdiction to actual cases and

controversies.     See Spencer v. Kemna, 523 U.S. 1, 7 (1998).

The case-or-controversy requirement demands that “some concrete

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10606
                                -2-

and continuing injury other than the now-ended incarceration or

parole -- some ‘collateral consequence’ of the conviction -- must

exist if the suit is to be maintained.”     Id.

     Phillips has served the sentence that was imposed upon the

revocation of his supervised release.     The order revoking

Phillips’s supervised release imposed no further term of

supervised release.   Accordingly, there is no case or controversy

for this court to address, and the appeal is dismissed as moot.

     APPEAL DISMISSED.